Citation Nr: 0529567	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  00-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability, on either a direct basis or as secondary 
to service-connected degenerative disc disease of the lumbar 
spine.

2.  Entitlement to service connection for a neck disability, 
on either a direct basis or as secondary to service-connected 
degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a bilateral ankle 
disability, on either a direct basis or as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.

4.  Entitlement to service connection for a bilateral knee 
disability, on either a direct basis or as secondary to 
service-connected degenerative disc disease of the lumbar 
spine.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the RO.

In March 2003, the veteran testified at a hearing before the 
undersigned, which was held at the RO.  

In August 2003, the Board remanded the matters on appeal to 
the RO for further evidentiary development.  The Board has 
characterized the issues on appeal to include consideration 
of both direct and secondary service connection.  The veteran 
appears to argue either alternative.  The RO has also 
considered both theories of entitlement, see, e.g., April 
2005 supplemental statement of the case, so there is no 
prejudice to the veteran by the Board also doing so.



FINDINGS OF FACT

1.  There is no medical evidence showing the veteran 
currently has a bilateral shoulder or neck disability.

2.  The outpatient treatment records show diagnosis of 
degenerative arthritis of the ankles and knees, without any 
x-ray reports. 

3.  There is no medical evidence indicating any current ankle 
or knee disability is related to the veteran's military 
service or his service-connected lumbar spine disorder.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred or 
aggravated by the veteran's active military service, nor is 
it proximately due to or the result of the veteran's service-
connected degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.310 (2005).

2.  A neck disability was not incurred or aggravated by the 
veteran's active military service, nor is it proximately due 
to or the result of the veteran's service-connected 
degenerative disc disease of the lumbar spine.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.310 
(2005).

3.  A bilateral ankle disability was not incurred or 
aggravated by the veteran's active military service, nor is 
it proximately due to or the result of the veteran's service-
connected degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.310 (2005).

4.  A bilateral knee disability was not incurred or 
aggravated by the veteran's active military service, nor is 
it proximately due to or the result of the veteran's service-
connected degenerative disc disease of the lumbar spine.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 
3.303, 3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the service medical records; VA treatment records from 
December 1969 to September 2004; VA orthopedic examination 
report dated in May 1999; and March 2003 hearing testimony.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  
Rather, the Board will focus on the most salient and relevant 
evidence, but the veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Discussion

Direct service connection

The veteran claims that he has shoulder, neck, ankle, and 
knee disabilities due to his military duties, to include 
walking and carrying heavy items.  See 2003 hearing 
transcript at p. 11.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of chronic shoulder, neck, ankle, or knee 
disorders are factually shown during service.  The Board 
concludes they were not.  The veteran's service medical 
records contain no complaints concerning these joints, nor 
any relevant findings. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Degenerative conditions such as 
arthritis can be service-connected on such a basis.  However, 
the first showing of  arthritis was not until several years 
after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The veteran 
testified that he began experiencing pain in these joints 
after service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The post-service medical evidence does not reveal current 
disabilities of the shoulders or neck.  In the absence of a 
currently diagnosed disability, service connection cannot be 
granted.  Thus, because current bilateral shoulder and neck 
disabilities are not shown, service connection for a 
bilateral shoulder disability and for a neck disability must 
be denied.  Id.

The Board notes at this point that the veteran complains of 
chronic pain, and his treatment records do show such 
complaints.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

The current VA outpatient treatment records reflect diagnoses 
of degenerative arthritis of the ankles and knees.  Such a 
diagnosis must be established by x-ray evidence, see 
38 C.F.R. § 4.71a, Diagnostic Code 5003, and there is no such 
evidence supporting these diagnoses.

However, assuming for the sake of argument that the veteran 
currently has arthritis of the ankles and knees, there is no 
competent evidence reflecting these claimed disabilities are 
directly related to his military service.  The medical 
evidence does not show treatment or diagnosis of these 
problems until a number of years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  Although the veteran alleges such a 
relationship exists, he is simply not competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.

Therefore, direct service connection must be denied for the 
claimed shoulder, neck, ankle, and knee disabilities.  
Without competent evidence linking these post-service 
conditions to the veteran's military service, service 
connection is not warranted.  There is no reasonable doubt 
that can be resolved in the veteran's favor, since there is 
no evidence favorable to his claims.

Secondary service connection

In the alternative, the veteran claims that he has shoulder, 
neck, knee, and ankle disabilities as a result of his 
service-connected lumbar spine disorder, because of the 
stress this condition has placed on his body.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

As noted above, the post-service medical evidence does not 
reveal current disabilities of the shoulders or neck.  In the 
absence of a currently diagnosed disability, service 
connection cannot be granted.  Again, as discussed above, 
complaints of pain alone are not sufficient to show a 
disability exists.

As for the unsubstantiated diagnoses of ankle and knee 
arthritis, see discussion above, even accepting that the 
veteran has current ankle and knee disabilities, there is no 
medical evidence of any nexus between these conditions and 
the veteran's service-connected low back disability.  
38 C.F.R. § 3.310.  Again, the veteran is not competent to 
state such a relationship exists.

There is no reasonable doubt that can be resolved in the 
veteran's favor on his secondary service connection claims, 
since there is no evidence favorable to him.  



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.

VCAA notice requirements have been satisfied by virtue of a 
letter sent to the veteran in August 2001.  This letter 
advised him of what information and evidence was needed to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining and furnishing evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
what evidence was needed to support both direct and secondary 
service connection claims.  He was specifically advised that 
it was his responsibility to support the claims with 
appropriate evidence.  The veteran has not alleged that VA 
failed to comply with the notice requirements of the VCAA.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case, and supplemental statements of the 
case, he was provided with specific information as to why 
these particular claims were being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2001 
supplemental statement of the case.  

The RO's 2001 letter did not specifically tell the veteran to 
provide any relevant evidence in his possession.  However, he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the veteran that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claims.  Indeed, in January 2002, he indicated in writing 
that he had no further evidence to submit.  When considering 
the notification letter, the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case, as a whole, the Board finds that the veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to these claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the veteran.  However, 
what the VCAA seeks to achieve is to give the veteran  notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, because each of the four content 
requirements of VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005); Mayfield, supra.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (in 
this case the RO) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claims were adjudicated in May 2000.  However, the 
veteran still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2001 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated and an additional supplemental 
statement of the case was provided to the veteran in December 
2001.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran  has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The file contains post-service VA treatment records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.
  
With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i).  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.  

The Board concludes that an examination is not needed in this 
case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" or as a 
result of an underlying service-connected disability is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The United States Court 
of Appeals for Veterans Claims (Court) has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claims since it could not 
provide evidence of past events and, moreover, the veteran is 
not shown to be suffering from some of the disabilities of 
which he claims to suffer.  

VA satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


